Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 3, 7, 9, 11-13, 21 and 22 are currently pending. Claims 1, 7 and 13 have been amended by Applicants’ amendment filed 09-08-2022. No claims have been added or canceled by Applicants’ amendment filed 09-08-2022.

Applicant's election with traverse of Group I, claims 1-15 (claims 2, 4-6, 8, 10, 14 and 15, now canceled) , directed to a device, and the election of:
Species (A): species election of contours of the first subset and contours of the second subset, wherein the contours of the first subset comprise wells having a bottom at elevation z1 and the contours of the second subset comprise wells having a bottom at elevation z2 (instant claim 4); 
Species (B): species of nearest-neighbor feature pitch, wherein the nearest-neighbor features in the interleaved pattern have a pitch that is less than about 500nm (instant claim 8); and
Species (C): species of how the contours of the first subset are in relations to the contours of the second subset, wherein the contours of the first subset are adjacent to the contours of the second subset, in the reply filed on January 12, 2018 were previously acknowledged.  

Claims 16-20 (now canceled) were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  

Claims 5, 6, 10 and 14 (now canceled) were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2018.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 3, 7, 9, 11-13, 21 and 22 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed March 28, 2017 claims priority to US Provisional Patent Application 62/313,982, filed on March 28, 2016.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 15/471,730, filed March 28, 2017, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells to selectively optically coupled to the first set of wells and to not selectively optically coupled to the second set of wells” in lines 8-10. Therefore, the priority date for the presently claimed invention is September 8, 2022, the filing date of the instant claims for US Patent Application 15/471,730. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 8, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Objection
The objection to claims 1, 7, 9, 21 and 22 is withdrawn because of Applicant’s amendment of the claims to spell out an abbreviation such as “m” and “m2” in the first encounter of the claims, in the reply filed 09-08-2022.


Maintained Objections/Rejections
Claim Interpretation: the “array” of claim 1 is interpreted to comprise: (a) a solid support having an exterior surface comprising a first set of wells interleaved with a second set of well; (i) the first set of wells each having a first bottom at a first elevation z1 from the base of the solid support; (ii) the second set of wells each having a second bottom at a second elevation z2 from the base of the solid support, wherein a height difference between the first bottom of each of the first set of wells at z1, and the second bottom of each of the second set of wells at z2 along the z axis is greater than 0.5 microns and less than 25 microns; and (b) a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells as recited, wherein: (1) the first set of wells have a first pitch of at most 0.5 microns; (2) the second set of wells have a second pitch of at most 0.5 microns; and (3) a pitch between each of the first set of wells and each adjacent well of the second set of wells is less than 0.4 microns.

Double Patenting
(1)	The provisional rejection of claims 1, 3, 7, 9, 11-13, 21 and 22 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 15-25 of copending US Patent Application No. 17/255,393; and
(b)	Claims 1-19 of copending US Patent Application No. 17/338,576 for the reasons already of record.


(2)	The rejection of claims 1, 3, 7, 9, 11-13, 21 and 22 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9512422 for the reasons 
already of record.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) amended claim 1 recites a “waveguide”; and that "a first analyte of interest of a first well of the first set of wells is optically distinguishable when an optical detector is focused for a first focal plane for the first set of wells and the waveguide is illuminated and a second analyte of interest of a second well of the second set of wells is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells” (Applicant Remarks, pg. 10, last partial paragraph; and pg. 11, first partial paragraph).
Regarding (a), Applicant’s assertion that amended claim 1 recites a “waveguide”; and that "a first analyte of interest of a first well of the first set of wells is optically distinguishable...is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells”, is not found persuasive. As an initial matter, Applicant is reminded that instant claim 1 is directed to an array, and not to a method of using the array, such that the array of instant claim 1 does not comprise analytes of interest, an optical detector, the illumination of waveguides, focusing a detector and/or optically distinguishing a focal plane. Moreover, it is noted that the instant as-filed Specification does not teach waveguides positioned below the solid support and proximate to the bottom of the first set of wells. Furthermore, the instant as-filed Specification teaches:
“the term "waveguide" is intended to mean a structure or material that confines the propagation of electromagnetic radiation to a particular location” (underline added) (pg. 12, lines 25-26).

Thus, a structure or material that confines the propagation of electromagnetic radiation to a particular location can include, for example, the wells and/or the gel material within the wells as recited in claim 1 of US9512422; the first set of nanowells comprising layers and/or ridges as recited in claim 15, and comprising gratings as recited in claim 16 of US Patent Application No. 17/255,393; and the wells, sol-gel layer, sintered layer and/or gel material as recited in claims 1-3 of US Patent Application No. 17/338,576. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3, 7, 9, 11-13, 21 and 22 are maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 1 is indefinite for the recitation of the term “positioned below the solid support” in line 8 because the position of the waveguide relative to the first set of wells and the second set of wells is completely unclear including whether the term “positioned below the solid support” encompasses the sides of a well (e.g., below the substrate surface and proximate to the bottom); whether the waveguide is positioned at the bottom of well within a solid support (e.g., a grating at the bottom of a well below the substrate surface and proximate to the bottom); and/or whether the waveguide is positioned below the entire solid support such that it is underneath the wells (e.g., not part of the wells) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “to selectively optically coupled to the first set of wells and to not selectively optically coupled to the second set of wells” in lines 9-10 because the phrase is unclear due to a mixture of present tense and past tenses, such that the structure of the array and the optical coupling recited in instant claim 1 is unclear and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 1 is maintained as being indefinite for the recitation of the term “is optically distinguishable” and “is not optically distinguishable” when an optical detector is focused for a first focal plane for the first set of wells in lines 12-16 because whether an analyte is (or is not) “optically distinguishable” is a function of: (i) the specific optical detector; (ii) the height difference between the first bottom of the first set of wells and the second bottom of the second set of wells (e.g., “greater than 0.5 m and less than 25 m”); and (iii) the presence (or absence) of optical labels or tags. Thus, the functional language recited in claim 1 fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim. Clearly, not all optical detectors are able to “optically distinguish” an analyte at a particular height difference such as, for example, a Field Programmable Gate Array, infrared array spectrometer, panchromatic camera, compact wavelength sensors, video cameras, box camera, and/or the human eye. Moreover, because instant claim 1 is broadly recited and does not recite, for example, a specific optical detector, analytes of interest, focal plane, wavelength of illumination, waveguide, and/or pattern of wells, it is impossible to determine whether an analyte of interest can “optically distinguished” by all optical detectors focused in a first focal plane for a first set of wells, and, thus, the metes and bounds of the claim cannot be determined.
Claims 3, 7, 9, 11-13, 21 and 22 are indefinite insofar as they ultimately depend from claim 1.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) in the example shown, epi-illumination is used to excite luminphores in both a first and a second array of wells; a waveguide is used to selectively excite luminphores in the second array of wells, such that the features in the second array are distinguishable from the features of the first array by selective excitation; and the term optically detectable” is intended to include a capability of producing fluorescent, luminescent, scatter or absorption signals and, thus, the term “optically distinguishable” is sufficiently clear to one of ordinary skill in the art (Applicant Remarks, pg. 4, last partial paragraph).
Regarding (a), Applicant’s assertion that in the example shown, epi-illumination is used to excite luminphores in both a first and a second array of wells; a waveguide is used to selectively excite luminphores in the second array of wells; and the term “optically detectable” is intended to include a capability of producing fluorescent, luminescent, scatter or absorption signals and, thus, the term is sufficiently clear to one of ordinary skill in the art, is not persuasive. Applicant is respectfully reminded that the claims are directed to an array, and not to a method of using an array. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Instant claim 1 does not recite that the array comprises an analyte of interest; an optical detector; waveguide illuminated wells; epi-illuminated wells; any structure capable of producing luminescent, fluorescent, luminescent, scatter and/or absorption signals; and/or any specific waveguide. Thus, it is completely unclear how a first set of wells “is optically distinguishable” and the second set of well “is not optically distinguishable” when an optical detector is focused for a first focal plane. Clearly, not all optical detectors can “optically distinguish” all analytes at a particular height difference, and/or “optically distinguish” all optical signals. Thus, the claim remains rejected for the reasons of record.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 09-08-2022.

(1)	The rejection of claims 1, 3, 7, 9, 11-13, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Barnard et al. (US Patent Application Publication No. 20140243224, published August 28, 2014, of record) as evidenced by Korlach et al. (Encyclopedia of Biophysics, 2013, 1-6); and Levene et al. (Science, 2003, 299, 682-686).
Regarding claim 1, 3, 7, 9 11-13, 21 and 22, Barnard et al. teach an array including a solid support having a surface, the surface having a plurality of wells in a planar surface, the wells containing a gel material, the wells being separated from each other be interstitial regions on the surface, the interstitial region segregating the gel material in each of the wells from the gel material in other wells of the plurality; and a library of target nucleic acids in the gel material, wherein the gel material in each of the wells comprises a single species of the target nucleic acids of the library, wherein the gel material is attached to or contains target analytes (interpreting the sides and bottoms of the wells within the solid substrate, and the gel material as waveguide optically coupled to wells; and as material capable of attaching to an analyte, claims 1 and 11) (Abstract; paragraphs [0007], lines 1-3; and [0009], lines 9-10). Barnard et al. teach that Figure 1 illustrates the DNA patterned substrate comprising wells containing gel to be located below the solid support and proximate the first bottom of the first set of wells (interpreting the sides and bottoms of the wells within the solid substrate, and the gel material as waveguide optically coupled to wells; and as material capable of attaching to an analyte, claims 1 and 11) (paragraph [0012], and Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    501
    656
    media_image1.png
    Greyscale

Figure 1
Barnard et al. teach that the area occupied by each well opening on a surface can be selected based upon criteria as set forth for volume, wherein the concave features form wells, each well can have any volume that is capable of confining a liquid, and the minimum or maximum volume can be selected, for example, to accommodate the throughput, resolution, analyte composition, or analyte reactivity expected for downstream use of the substrate including genomics analysis, gene expression analysis and/or RNA sequencing, such that the area for each well opening can be at least 1x10-3 m2 or at most 1x103 m2 (interpreting depth of the wells, and the opening, as waveguides optically coupled to wells; and occupying an area of about 1m2 or less, claims 1 and 7) (paragraphs [0002], lines 1-3; [0055], lines 1-6; [0056], lines 1-6; and [0099], lines 1-6). Barnard et al. teach that the individual features of the resulting array can be distinguished with relative ease due to the discrete pattern created by the gel-containing wells, wherein the pattern can provide benefits of increasing the density of features and reducing processing requirements for image registration as compared to random arrays of nucleic acids (paragraph [0019], lines 24-29). Barnard et al. teach many different layouts of wells or other concave features include regular, repeating, and non-regular patterns (interpreted as interleaved; repeating pattern; and layouts including concave features as waveguides optically coupled to wells, claims 1, 3 and 12) (paragraph [0057], lines 1-3). Bernard et al. teach that the cross-sectional shape of a concave feature, can have walls that are curved, linear or a combination of the two, wherein the bottom of the concave feature can be narrower, wider, or roughly the same as the opening on the surface; and the bottom of the well will have a different area (typically smaller) than the area at the opening on the surface when the well has a conical cross section (interpreting the sides and bottom of conical wells as waveguides below the solid support and proximate to the bottom of the sets of wells, claim 1) (paragraph [0054]). Barnard et al. teach in Figure 3B, a lattice pattern of wells (corresponding to a lattice pattern, claim 13) (Figure 3B). Barnard et al. teach that the size or volume of the wells (or other concave features) can be adjusted to influence the purity of analytes captured (corresponding to encompassing a height difference of greater than 0.5 m; greater than 2 m; and greater than 0.8 m, claims 9 and 22) (paragraph [0085], lines 1-3). Barnard et al. teach that the average pitch can be at least 10 nm, 0.1 m, and 0.5 m, 1m, 5 m or more, wherein the average pitch for a particular pattern of wells can between one of the lower values and one of the upper values selected from the ranges (interpreted as a pitch of at most about 0.5m) (paragraph [0058], lines 6-12). Barnard et al. teach that the depth of each well can be at least 0.1m, 1.0 m, 10 m or more, or at most 1x103 m or less (interpreting the bottom and sides of wells as waveguides positioned below the solid support; and to refer to a height difference is greater than 0.5 m; greater than 2 m; and greater than 8m, claims1,  9 and 22) (paragraph [0056], lines 8-11). Bernard et al. teach that the material of a substrate/wafer can be silicon, glass, plastic, COC or any of a variety of material that can be structured, wherein the substrate can be coated with a gel, polymer, organic polymer, liquid, metal, a second surface, plastic, silica or gas (interpreted as waveguides position below the solid support, and proximate to the first bottom of the first set of wells, claim 1) (paragraphs [0031]; and [0109], lines 1-6). Barnard et al. teach in Figures 2B and 2C, polymer features with clean interstitial regions (interpreting polymer features as waveguides optically coupled to wells; and a base having a pitch less than 0.4m; and less than 0.35m, claims 1 and 21) (paragraph [0106], lines 12-15; and Figure 2B). See Fig. 2B, below:

    PNG
    media_image2.png
    699
    886
    media_image2.png
    Greyscale

Figure 2B
Barnard et al. teach in Figures 5A and 5B, HiSeq sequencing cycle of a 1.5m pitch nanowell substrate having patterned clusters, and in Figure 6A, merge of patterned clusters in a HiSeq sequencing run with a 750nm pitch nanowell substrate (paragraph [0016]-[0017]). Barnard et al. teach real-time monitoring of DNA polymerase activity such as, for example, nucleotide incorporations can be detected through fluorescence energy transfer (FRET) interactions between a fluorophore-bearing polymerase and y-phosphate-labeled nucleotides, or with zeromode waveguides in the disclosures incorporated herein by reference including techniques for FRET-based sequencing are described in Levene et al.; Lundquist et al., and Korlach et al. (interpreted as comprising waveguides optically coupled to wells, claim 1) (paragraph [0097]); wherein a particularly simple implementation of zero-mode waveguides consists of small holes in a metal film deposited on a microscope coverslip, such that the metal film acts as cladding, and the contents of the hold compose the core of the waveguide as evidenced by Levene et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg.683, col 2, last partial paragraph); and wherein zeromode waveguides are photonic nanostructures that create highly confined optical observation volumes, such that ZMWs consist of holes in an opaque, metallic cladding film deposited on a transparent substrate as evidenced by Korlach et al. (interpreted as waveguides positioned below the solid support proximate to the first bottom of a first set of wells) (pg. 1, col 1, first full paragraph; and pg. 1, col 2; first full paragraph, lines 1-2). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing an array of wells in a solid support as exemplified by Barnard et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the gel patterned surface in the array of wells in a solid support separated by interstitial regions in the method of making and using the array as disclosed by Barnard et al. to include combinations of sets of wells that comprise a single species of target nucleic acid, and that differ in size, depth, pitch, area, and/or volume as disclosed by Barnard et al., wherein Bernard et al. teach that the size, volume, and/or the pattern of the wells, and/or efficiency of loading, can be adjusted to obtain arrays having desired characteristics such as analyte density and purity of each feature with respect to having a single analyte species, with a reasonable expectation of success in determining which layouts, patterns and/or designs of the wells accommodate a desired throughput, resolution, analyte composition, purity and/or analyte reactivity for downstream use of the substrate including genomics analysis, gene expression analysis and/or RNA sequencing; for carrying out reactions on the analytes in the wells; distinguishing at least a subset of target analytes that interact with one or more probes and/or to distinguish the wells having a target nucleic acid species that binds to at least one probe.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicants’ arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Barnard et al. do not teach “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells” or “wherein a first analyte of interest of a first well of the first set of wells is optically distinguishable when an optical detector is focused for a first focal plane for the first set of wells” and “wherein the second analyte of interest of a second well is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells”; and the Office’s interpretation of the term “waveguide” is a clear error of fact because it the surfaces, well openings, and gel material are not waveguides as those skilled I the art would understand (Applicant Remarks, pg. 6, second full paragraph; and pg. 7, entire page).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Instant claim 1 is very broadly recited, such that no specific solid support; exterior surface; wells (e.g., size, shape, heights, number, position, repeating units, etc.); interleaved pattern; waveguide; pitch; focal planes; wavelength of illumination; and/or height difference between elevations. Moreover, instant claim 1 does not recite that the array comprises of an analytes interest; an optical detector; tags or labels; and/or illuminated waveguides. As previously noted, the instant as-filed Specification teaches:
“the term "waveguide" is intended to mean a structure or material that confines the propagation of electromagnetic radiation to a particular location” (underline added) (pg. 12, lines 25-26).

MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.
	
In accordance with MPEP 2114(II): 
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (underline added).


MPEP 2114 and 2115 indicates that: 

A statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) (underline added).


MPEP 2112.01(II) states that: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (underline added).

Applicant’s assertion that Barnard et al. do not teach “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells” and “wherein a first analyte of interest of a first well of the first set of wells is optically distinguishable when an optical detector is focused for a first focal plane for the first set of wells” and “wherein the second analyte of interest of a second well is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells”, is not found persuasive. As an initial matter, the instant as-filed Specification does not teach the limitation of “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells”. Moreover, contrary to Applicants’ assertion that the term “waveguide” is being given the broadest reasonable interpretation by the Office, the Office has actually relied on the definition of the term “waveguide” as provided in the as-filed Specification. The term “waveguide” (as defined) that are positioned below the solid support can clearly comprise structures such as, for example, the bottom surface of a well; the sides of a well; gel material or beads within a well; surface features of a well including channels, holes, pits, ridges, raised regions, posts, small holes in a glass surface or metal film, etc.; as well as, solid supports made of (or coated with) nitride, silicon, metal, glass, etc. (e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location, positioned below the solid support and proximate to the first bottom of the first set of wells). Regarding the waveguide recited in instant claim 1, Barnard et al. teach: 
(i)	real-time monitoring of DNA polymerase activity such as with zeromode waveguides in the disclosures incorporated by reference including techniques for FRET-based sequencing are described in Levene et al.; Lundquist et al., and Korlach et al. (interpreted as comprising waveguides optically coupled to wells, claim 1); wherein a particularly simple implementation of zero-mode waveguides consists of small holes in a metal film deposited on a microscope coverslip, such that the metal film acts as cladding, and the contents of the hold compose the core of the waveguide as evidenced by Levene et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells); and wherein zeromode waveguides are photonic nanostructures that create highly confined optical observation volumes, such that ZMWs consist of holes in an opaque, metallic cladding film deposited on a transparent substrate as evidenced by Korlach et al. (interpreted as waveguides positioned below the solid support proximate to the first bottom of a first set of wells); 
(ii)	that the material of a substrate/wafer can be silicon, glass, plastic, COC or any of a variety of material that can be structured, wherein the substrate can be coated with a gel, polymer, organic polymer, liquid, metal, a second surface, plastic, silica or gas (interpreted as waveguides position below the solid support, and proximate to the first bottom of the first set of wells);
(iii)	Figure 1 illustrates the DNA patterned substrate comprising wells containing gel to be located below the solid support and proximate the first bottom of the first set of wells (interpreting the sides and bottoms of the wells within the solid substrate, as well as, the gel material as waveguide optically coupled to wells); and
(iv)	that the area occupied by each well opening on a surface can be selected based upon criteria as set forth for volume, wherein the concave features form wells, each well can have any volume that is capable of confining a liquid, and the minimum or maximum volume can be selected, for example, to accommodate the throughput, resolution, analyte composition, or analyte reactivity expected for downstream use of the substrate (interpreting waveguides optically coupled to wells; and optically distinguishable).

Regarding optical distinguishability between the first analyte of interest and the second analyte of interest is not optically distinguishable, please see the discussion supra including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; the claims are directed to an array, and not to a method of using the array; the broadness of instant claim 1, wherein the claims do not recite the presence of analytes of interest; illumination of the array; and/or an optical detector; as well as, the 35 USC 112(b) rejection supra. Moreover, the MPEP states:
“the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” (underline added). 

“See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167” (underline added).

Instant claim 1 merely recites an intended use of the instant array and provides very few structural limitations required for optical coupling and/or the ability of any detector to optically distinguish analytes of interest using the array. Barnard et al. clearly teach all of the limitations of the claims as recited in instant claim 1 including the structure of the array as recited in instant claim 1. As noted in the MPEP, an array of identical composition cannot have mutually exclusive properties. Therefore, the array of Bernard et al. has the same ability to optically distinguish an analyte of interest as the array as recited in instant claim 1 when an optical detector is focused for a first focal plane, and a prima facie case of obviousness has been established. Thus, the claims remain rejected for the reasons of record.



(2)	The rejection of claims 1, 3, 7, 9, 11-13, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Law et al. (US Patent Application Publication No. 20130065794, published March 14, 2013) in view of Barnard et al. (US Patent Application Publication No. 20140243224, published August 28, 2014, of record) as evidenced by Korlach et al. (Encyclopedia of Biophysics, 2013, 1-6); and Levene et al. (Science, 2003, 299, 682-686); and Moon et al. (US Patent Application Publication No. 20060057729, published March 16, 2006).
Regarding claims 1 (in part), 3, 9, 11-13, 21 and 22, Law et al. teach a method of making an array for cell assays comprising the step of providing an array of structures on a substrate, each of said structures having a defined topography thereon, and wherein at least one structure has a different topography from at least one other structure, such that the plurality of different topographies can be presented on a single substrate to form a microarray, wherein the array comprises an ordered array of structures on the substrate (corresponding to an array; analyte attachment; a first set; a second set; pattern; and capable of attaching an analyte, claim 11) (paragraphs [0006]-[0007]; and [0072]). Law et al. teach an array of structures that can extend from the planar surface of the substrate (interpreted as waveguides selectively optically coupled to a set of wells) (paragraph [0036]). Law et al. teach that the topographic formations can comprise an array of topographic structures in the microscale or nanoscale size range, wherein the topographic formations can comprise pillars and/or circular holes and/or wells and/or dimples, wherein the size of the structures can be customized to meet particular requirements (interpreted as wells; a waveguide optically coupled to wells; and positioned below the solid support, claim 1) (paragraphs [0054], lines 1-4; [0066], lines 1-6; and [0075]). Law et al. teach that the height of the topographic formations can be selected from about 1 micron to about 10 microns; or about 100nm to about 1000nm (corresponding to a height difference of greater than 0.5 microns; difference of at least 2 microns; and 0.8 microns, claims 9 and 22) (paragraphs [0055]-[0056]). Law et al. teach that the pitch can be in the microscale and selected from about 0.5 microns to about 15 microns, or in the nanoscale and selected from about 100 nm to about 1000 nm (corresponding to a pitch of at most 0.5 microns; 0.4 microns; and 0.35 microns, claim 21) (paragraph [0057]). Law et al. teach that the substrates can comprise silicon, glass, quartz, mica, ceramics, etc. (interpreted optically coupled to a set of wells) (paragraphs [0078]). Law et al. teach in Figure 3, a repeating pattern of wells (corresponding to a repeating pattern; and positioned below the solid support, claims 1 and 3) (paragraph [0088]; and Figure 3). Law et al. teach in Figure 4, a range of topological formations with different heights, demonstrating some of the different coexisting height topographies achievable onto a single array, wherein (a) shows 250nm line 250nm space grating with 120nm height and (b) shows 250nm pillars, 500nm pitch with 250nm height (interpreted as waveguides, claim 1) (paragraphs [0089];  [0117]; and Figure 4). Law et al. teach that molds bearing the desired topography were pressed onto the surface of the substrates at various optimized temperatures, pressures, and durations to imprint the desired pattern onto the sacrificial substrates (corresponding to encompassing interleave; and lattice, claims 12 and 13) (paragraph [0110], lines  5-9; and Figure 1a). Law et al. teach that the method provides a plurality of different topographies can be presented on a single substrate to form a customizable microarray; and provides a low cost fabrication process, wherein the nanoimprint technology is cost-efficient, scalable, high-throughput nano-printing technique used to create different topographies which are otherwise prohibitively expensive if fabricated by conventional electron beam lithography, and that it can provide a biocompatible array and permits the use of different types of polymers such as PMMA, PC, ETFE and the like to form structures having a defined topography thereon (corresponding to a material capable of attaching analytes, claim 11) (paragraphs [0008]-[0010]; and [0015]). Law et al. teach that Figure 4 demonstrates the possibility of incorporating topographical formations of different aspect ratios onto a single array such as pillars with a height of 120 nm and  pillars with a height of 250 nm (interpreted as a height different between 0.5 microns and 25 microns; and optically distinguishable) (See, paragraph [0117]). Law et al. teach that the width of gratings and/or trenches can be independently selected from the group consisting of about 1 micron to about 50 microns; and the height of the grating formation can be in the range of 10 to about 1000 nm and can have a shape selected from the group consisting of sinusoidal, wave shape, square wave, trapezoidal shape, blazed shape, and triangular shape (interpreting the gratings and trenches as waveguides selectively optically coupled to a set of wells; and positioned below the solid support, claim 1) (paragraphs [0060]-[0061]), wherein it was known that a grating region of a substrate can act as a known optical waveguide for certain wavelengths as evidenced by Moon et al. (paragraph [0403], lines 1-5).
Law et al. do not specifically exemplify an area of smaller than 1 micron2 (instant claim 7).
	Regarding claim 7, Barnard et al. teach an array including a solid support having a surface, the surface having a plurality of wells in a planar surface, the wells containing a gel material, the wells being separated from each other be interstitial regions (interpreted as a base) on the surface, the interstitial region segregating the gel material in each of the wells from the gel material in other wells of the plurality; and a library of target nucleic acids in the gel material, wherein the gel material in each of the wells comprises a single species of the target nucleic acids of the library, wherein the gel material is attached to or contains target analytes (interpreting the bottom surface of wells, and gel material as waveguide optically coupled to wells; and as material capable of attaching to an analyte, claims 1 and 11) (Abstract; paragraphs [0007], lines 1-3; and [0009], lines 9-10; and Figure 1, step 2). Barnard et al. teach that the individual features of the resulting array can be distinguished with relative ease due to the discrete pattern created by the gel-containing wells, wherein the pattern can provide benefits of increasing the density of features and reducing processing requirements for image registration as compared to random arrays of nucleic acids (paragraph [0019], lines 24-29). Barnard et al. teach that the volume or area of individual features can be selected to prevent or minimize differences in nucleic acid colony sizes; and that the size or volume of the wells can be adjusted to influence the purity of analytes captured, or to accommodate only a single analyte of a particular type (paragraphs [0021], lines 17-19; and [0085], lines 1-5). Bernard et al. teach that the material of a substrate/wafer can be silicon, glass, plastic, COC or any of a variety of material that can be structured, wherein the substrate can be coated with a gel, polymer, organic polymer, liquid, metal, a second surface, plastic, silica or gas (interpreted as waveguides position below the solid support, and proximate to the first bottom of the first set of wells, claim 1) (paragraphs [0031]; and [0109], lines 1-6). Barnard et al. teach a gel material useful for detection of analytes, or for carrying out synthetic reactions with analytes including but not limited to nucleic acids, cells, antibodies, etc. (paragraph [0062], lines 4-11). Barnard et al. teach that the area occupied by each well opening on a surface can be selected based upon criteria as set forth for volume, wherein the concave features form wells, each well can have any volume that is capable of confining a liquid, and the minimum or maximum volume can be selected, for example, to accommodate the throughput, resolution, analyte composition, or analyte reactivity expected for downstream use of the substrate including genomics analysis, gene expression analysis and/or RNA sequencing, such that the area for each well opening can be at least 1x10-3 m2 or at most 1x103 m2 (interpreting the opening in the well as a waveguide optically coupled to the wells; and as each well occupying an area of about 1m2 or less, claims 1 and 7) (paragraphs [0002], lines 1-3; [0055], lines 1-6; [0056], lines 1-6; and [0099], lines 1-6). Barnard et al. teach real-time monitoring of DNA polymerase activity such as, for example, nucleotide incorporations can be detected through fluorescence energy transfer (FRET) interactions between a fluorophore-bearing polymerase and y-phosphate-labeled nucleotides, or with zeromode waveguides in the disclosures incorporated herein by reference including techniques for FRET-based sequencing are described in Levene et al.; Lundquist et al., and Korlach et al. (interpreted as comprising waveguides optically coupled to wells, claim 1) (paragraph [0097]); wherein a particularly simple implementation of zero-mode waveguides consists of small holes in a metal film deposited on a microscope coverslip, such that the metal film acts as cladding, and the contents of the hold compose the core of the waveguide as evidenced by Levene et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg.683, col 2, last partial paragraph); and wherein zeromode waveguides are photonic nanostructures that create highly confined optical observation volumes, such that ZMWs consist of holes in an opaque, metallic cladding film deposited on a transparent substrate as evidenced by Korlach et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg. 1, col 1, first full paragraph; and pg. 1, col 2; first full paragraph, lines 1-2). 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing an array of wells in a solid support as exemplified by Barnard et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the wells, dimples, pillars, and trenches of the patterned microarray of structures having a plurality of different topographies on a single substrate including wells of different heights in the method of making arrays for cell assays as disclosed by Law et al. to include the gel material and/or to select specific areas and/or densities of wells as taught by Barnard et al. with a reasonable expectation of success in creating a low-cost, scalable, and high-throughput customizable microarrays having different topographies on a single substrate for the detection, reaction, and/or analysis of analyte, wherein the microarrays accommodate a desired throughput, resolution, analyte composition, and/or analyte reactivity for downstream use of the substrate. Moreover, it would have been prima facie obvious before the effective filing date of the claimed invention to use the nano-print technology as disclosed by Law et al. to create a plurality of wells in an array comprising gel material in a selected area as taught by Barnard et al. with a reasonable expectation of success in in creating a low-cost, scalable, and high-throughput customizable microarrays having different topographies on a single substrate that can accommodate a desired throughput, resolution, analyte composition, and/or analyte reactivity for downstream use of the substrate including genomics analysis, gene expression analysis and/or RNA sequencing; for carrying out reactions on the analytes in the wells; distinguishing at least a subset of target analytes that interact with one or more probes; and/or to distinguish the wells having a target nucleic acid species that binds to at least one probe.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Law et al. and Barnard et al. do not teach “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells” or “wherein a first analyte of interest of a first well of the first set of wells is optically distinguishable when an optical detector is focused for a first focal plane for the first set of wells” and “wherein the second analyte of interest of a second well is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells” (Applicant Remarks, pg. 6, second full paragraph); (b) although the PTO must give claims their broadest reasonable interpretation, the interpretation must be consistent with the one that those skilled in the art would reach (Appeal Decision 6), such that the assertion that different topography structures including grating, trenches, and/or channels can be interpreted as “waveguides” is a clear error of fact and would not be understood as waveguides by those skilled in the art (Applicant Remarks, pg. 9, first partial paragraph); and (c) instant claim 1 has been amended to recite that the waveguide is positioned below the solid support and proximate to the first bottom of the first set of wells (Applicant Remarks, pg. 9, first full paragraph).
Regarding (a)-(c), please see the Examiner’s response to Applicant’s arguments supra including the definition of “waveguide” as provided in the instant as-filed Specification; that the instant as-filed Specification does not recite “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells”; the 35 USC 112(b) rejection of record wherein it is unclear as to the meaning of the term “positioned below the solid support”; the teachings of Bernard et al. (including zero-mode waveguides); and the discussion directed to optical distinguishability. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Law et al. and Barnard et al. do not teach “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells” and “wherein a first analyte of interest of a first well of the first set of wells is optically distinguishable when an optical detector is focused for a first focal plane for the first set of wells” and “wherein the second analyte of interest of a second well is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells”, is not found persuasive. As discussed supra, Bernard et al. clearly teach a waveguide as recited in instant claim 1. Moreover, in addition to the teachings of Bernard et al., Law et al. teach:
(i)	an array of structures having a defined topography thereon, wherein at least one structure has a different topography from at least one other structure, such as trenches, gratings, gratings that result in channels, pillars, dimples, wells, curved lens structures, and other 3D structures, wherein the substrates can comprises silicon, metal, glass, quartz, mica, ceramics, thermoplastic polymer, etc. (interpreting the topographic formations including gratings, wells, and channels; as well as, substrate materials including silicon, metal, glass, quartz, etc. as waveguides, e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location; selectively optically coupled to a set of wells, positioned below the solid support); 
(ii)	the topographic formations can comprise an array of topographic structures in the microscale or nanoscale size range, wherein the topographic formations can comprise pillars and/or circular holes and/or wells, wherein the size of the structures can be customized to meet particular requirements (interpreting the topographic formations including wells as waveguides, e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location; selectively optically coupled to a set of wells, positioned below the solid support); and
(ii)	 gratings and/or trenches having a width independently selected from the group consisting of about 1 micron to about 50 microns; and the height of the grating formation can be in the range of 10 to about 1000 nm and can have a shape selected from the group consisting of sinusoidal, wave shape, square wave, trapezoidal shape, blazed shape, and triangular shape, wherein grating can result in channels of complementary configuration, wherein it was known that a grating region of a substrate can act as a known optical waveguide for certain wavelengths as evidenced by Moon et al.  (interpreting the gratings, trenches, channels; and substrate materials as waveguides, e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location; selectively optically coupled to a set of wells, positioned below the solid support). 
Thus, the combined references teach all of the limitations of the claims.



(3)	The rejection of claims 1, 3, 7, 9, 11-13, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US Patent No. 7195872, issued March 27, 2007) in view of Barnard et al. (US Patent No. 9512422, issued December 6, 2016; effective filing date February 26, 2013) as evidenced by Korlach et al. (Encyclopedia of Biophysics, 2013, 1-6); and Levene et al. (Science, 2003, 299, 682-686); and Moon et al. (US Patent Application Publication No. 20060057729, published March 16, 2006).
Regarding claims 1, 3, 7, 9, 11-13, 21 and 22, Agrawal et al. teach a plurality of microfeatures that provide a high surface area, wherein the plurality of microfeatures can comprise a pit, a trench, a pillar, a cone, a wall, a micro-rod, a tube, a channel, or a combination thereof; and that the plurality of microfeatures can have an aspect ratio of less than about 10, a height of about 0.1 to about 100 microns, and a cross-section of about 0.01 to about 500 m2, wherein it can be observed in Figure 2A that the microfeatures have a pitch of 2 microns, 25 microns, or greater, depending on the region considered (interpreted as a solid support; a first set of wells at z1; a second set of wells at z2; interleaved; optically distinguishable; and encompassing a height difference of greater than 2 microns, claims 1 and 9) (col 4, lines 56-67; and Figure 2A). Agrawal et al. teach that the shape of or the cross-section of the microfeatures and/or microstructures is not limited to regular shapes such as rectangular, square, triangular, hexagonal, circular (interpreted as a circular shape), elliptical, and includes irregularly shaped structures such as a cone, a pyramid, a trapezoid, or any other shape (col  16, lines 29-36). Agrawal et al. teach that there is a substrate having a high surface area for use in a microarray comprising a well, the well comprising a textured bottom surface comprised of a plurality of microfeatures (interpreted as wells having a height difference; and as a waveguide optically coupled to the wells, claim 1) (col 6, lines 8-9), wherein it was known that a grating region of a substrate can act as a known optical waveguide for certain wavelengths as evidenced by Moon et al. (paragraph [0403], lines 1-5). Agrawal et al. teach that the substrate can comprise a well plate, a micro-well plate or beads, and each of said plurality of microfeatures occupy a bottom surface or at least one well; and a method of detecting an analyte comprising applying a sample to a microarray, binding the sample to at least one biomolecule, wherein the biomolecule is a probe, and detecting the binding, wherein the binding indicates the presence of the analyte (interpreted as a first and second analyte, claim 1) (col 7, line 67; and col 8, lines 1-9; and col 12, line 30-33). Agrawal et al. teach that the microstructure is located within the microfeatures, thereby creating a size gradient of structural elements (i.e., nested structural elements) that contribute to the surface area of the substrate as illustrated in Figures 2A and 2B such as, for example, Figures 2A and 2B illustrate a plurality of microstructures illustrated as dots (i.e., tops of pillars), within a microfeature, the hexagon cell (interpreted as nanostructures positioned directly on the bottom surface in each well, claim 23) (col 11, lines 34-37; col 15, lines 20-24; and Figures 2A and 2B). Agrawal et al. teach that the surface composition of glass is altered by ion-exchange processes, wherein it is well known in the art that optical waveguides are routinely fabricated by ion exchange, such that this treatment increases the mechanical robustness of the surface and changes the inherent surface chemistry; and that the treatment can be applied uniformly to the entire surface of the substrate or selectively in predefined areas, such that a glass substrate is etched to define the three-dimensional structural features to provide the textured surface, and then the textured surface is subjected to ion exchange to replace sodium with potassium, or the substrate is covered with a mask that, for example, comprises the patterns shown in Figure 1C (interpreted as a waveguide optically coupled to a set of wells, claim 1) (col 43, lines 8-25; and Figure 1C). Agrawal et al. teach that the term “spatially discrete region” refers to an area on a surface of a substrate that is distinct and/or separate from another area on the surface such as microfeatures that are arranged in spatially discrete regions (interpreted as a waveguide optically coupled to the wells, claim 1) (col 11, lines 59-61). Agrawal et al. teach forming micro-rods in pre-selected areas (interpreted as active areas and textured areas) includes coating the substrate with a mask to form a patterned substrate comprising a patterned formed of a hydrophobic material, wherein the mask material on the substrate ensures that the biomolecules do not attach in the boundary regions surrounding the micro-rod cluster patterns, wherein Figures 1C, 2A, and 2B demonstrate loci clusters (interpreted as interleaved, claim 1) (col 51, lines 1-5 and 10-14; and Figures 1C, 2A and 2B). Figures 1C, 2A, 2B and 10 are shown below:
     
    PNG
    media_image3.png
    328
    1034
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    502
    863
    media_image4.png
    Greyscale
         
    PNG
    media_image5.png
    587
    621
    media_image5.png
    Greyscale

                              Figure 1C                                       Figure 2A                     Figure 2B
Agrawal et al. teach in Figures 7A and 7B, a high throughput microarray system that includes a substrate 701, and reaction wells 702 (interpreted as a plurality of wells), separated by hydrophobic regions 702 (interpreted as interstitial regions, claim 1) (Fig. 7A); the well comprises microfeatures 7021 and 7023 (Fig. 7B), and microstructures (Fig. 7C) (interpreted as waveguides, claim 1) (col 9, lines 44-48), wherein Figure 7B indicates rods that are spaced apart and extend parallel to each other and to the bottom surface (interpreting microrods as waveguides; and lattice pattern, claims 1 and 13). Figure 7A-C is shown below:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    280
    354
    media_image6.png
    Greyscale
                   
    PNG
    media_image7.png
    194
    280
    media_image7.png
    Greyscale
                     
    PNG
    media_image8.png
    109
    221
    media_image8.png
    Greyscale

Figure 7A-C 
Agrawal et al. teach that the shape of the microstructure includes any of a pillar, a micro-rod, a cone, a pyramid, a wall, a micro-pit (pit), a channel, a trench, a tube or the like, as well as any irregular shape (interpreted as a post; and conical, claim 23) (col 15, lines 12-16). Agrawal et al. teach that Figure 8 shows a schematic side-view from a section of a high surface area substrate comprising microfeatures 801, and microstructure 802, which have physical surface characteristics represented by a jagged line, wherein a microstructure is 0.1 to 5 microns and the surfaces of the microstructures provide shallow pits because of surface roughness on the order to 10 nm to about 100 nm (interpreted as an interleaved pattern along an exterior surface; an area smaller than 1 micron2; and a repeating pattern of wells; and waveguides, claims 1, 3, 7 and 12) (col 9, lines 48-52; col 53, lines 39-42; col 54, Table 2; lines 1-10; and Figure 14B). Figure 8 is shown below:

    PNG
    media_image9.png
    231
    862
    media_image9.png
    Greyscale

Agrawal et al. teach that the texture on the surface of the substrates is characterized by having a peak-to-valley value of greater than about 10 nm, or about 100 nm, or about 1000 nm (interpreted as a pitch at most of 0.5 microns; and a pitch of less than 0.4 microns, claims 1, 21 and 22) (col 18, lines 1-5). Agrawal et al. teach in Figure 10, a surface of a multi-level substrate having a plurality of microfeatures residing in multiple planes, labeled A, B and C as three types of hexagonal features that are repeated over the substrate, wherein each array element includes one or more hexagon (interpreted as a first and second set of wells having z1 and z2; interleaved; waveguide optically coupled to wells; repeating pattern of wells; and the same lattice pattern, claims 1, 3 and 13) (col 9, lines 57-59; and col 54, lines 44-51).  Figure 10 is shown below:

    PNG
    media_image10.png
    508
    607
    media_image10.png
    Greyscale

Figure 10
Agrawal et al. teach in Figure 14B, an ion-etching process, wherein wells are within pillars, which are within wells (col 10, lines 1-3; and Figure 14). Figure 14B is shown below:

    PNG
    media_image11.png
    439
    558
    media_image11.png
    Greyscale

Figure 14B
Agrawal et al. teach that the substrate can comprise a material selected from the group consisting of glass, a ceramic, a metal, a non-metal and a polymer including silicon and modified silicon; and the microfeatures can comprise a material that is different from the material of the substrate, said material being selected from the group consisting of a glass, a ceramic, a metal, a non-metal, an inorganic oxide and a polymer (col 4, lines 50-55; and col 12, lines 22-27). Agrawal et al. teach that the textured surfaces and/or the substrates to which the target is bound are metallic, wherein suitable metals include gold, silver, chrome, aluminum, rhodium, nickel, tantalum, stainless steel and their alloys (col 33, lines 45-46 and 65-67). Agrawal et al. teach that the substrate further comprises an activating material coated on at least one of the plurality of microfeatures, wherein the activating material can function to immobilize a biomolecule, such that the biomolecule can comprise at least one of a nucleic acid, an oligonucleotide, a peptide, a polypeptide or a protein (interpreting the coating material or an activating material as a waveguide optically coupled to wells; and a material capable of attaching an analyte, claims 1 and 11) (col 5, lines 49-54). Agrawal et al. teach that the substrate is activated to bind a biomolecule of interest, such as by immobilizing silane primers on the textured surface or by a plasma treatment (interpreted as a waveguide; and capable of attaching an analyte, claims 1 and 11) (col 46, lines 22-25; and Examples 4 and 17). Agrawal et al. teach that the coating is an organo-silane based primer coating, wherein commercially available silanes include Silquest, Dynasil and Hydrosil (interpreted as a waveguide optically coupled to a set of wells, claim 1) (col 34, lines 5-6). Agrawal et al. teach that surface modification can be performed in which the surface is desired to be compatible with the biological molecules in order to promote binding (interpreted as capable of binding an analyte, claim 11) (col 42, lines 13-24). Agrawal et al. teach that non-limiting examples of radiative processes such as plasma etching can comprise gamma ray treatment, corona discharge, photo-activation using UV, laser, ion beam, electron beam or plasma treatment in gases including ions, electrons, radicals, photons and short wavelength UV (interpreting the radiative apparatus as encompassing waveguides) (col 42, lines 20-26 and 61-62).
Agrawal et al. do not specifically exemplify an area of smaller than 1 micron2 (instant claim 7).
Regarding claim 7, Barnard et al. teach an array including a solid support having a surface, the surface having a plurality of wells in a planar surface, the wells containing a gel material, the wells being separated from each other be interstitial regions (interpreted as a base) on the surface, the interstitial region segregating the gel material in each of the wells from the gel material in other wells of the plurality; and a library of target nucleic acids in the gel material, wherein the gel material in each of the wells comprises a single species of the target nucleic acids of the library, wherein the gel material is attached to or contains target analytes (interpreting the wells on the surface, the gel material, and the interstitial regions as waveguide optically coupled to wells; and as material capable of attaching to an analyte, claims 1 and 11) (Abstract; col 2, lines 4-15 and 38-43; and Figure 1, step 2). Barnard et al. teach that the individual features of the resulting array can be distinguished with relative ease due to the discrete pattern created by the gel-containing wells, wherein the pattern can provide benefits of increasing the density of features and reducing processing requirements for image registration as compared to random arrays of nucleic acids (col 4, lines 30-35). Barnard et al. teach that the volume or area of individual features can be selected to prevent or minimize differences in nucleic acid colony sizes; and that the pattern on the structured surface, efficiency of loading, and the size or volume of the wells can be adjusted to influence the purity of analytes captured, or to accommodate only a single analyte of a particular type (col 20, lines 54-56; col 21, lines 6-10). Bernard et al. teach that the material of a substrate/wafer can be silicon, glass, plastic, COC or any of a variety of material that can be structured, wherein the substrate can be coated with a gel, polymer, organic polymer, liquid, metal, a second surface, plastic, silica or gas (interpreted as waveguides position below the solid support, and proximate to the first bottom of the first set of wells, claim 1) (paragraphs [0031]; and [0109], lines 1-6). Barnard et al. teach a gel material useful for detection of analytes, or for carrying out synthetic reactions with analytes including but not limited to nucleic acids, cells, antibodies, etc. (paragraph [0062], lines 4-11). Barnard et al. teach that the area occupied by each well opening on a surface can be selected based upon criteria as set forth for volume, wherein the concave features form wells, each well can have any volume that is capable of confining a liquid, and the minimum or maximum volume can be selected, for example, to accommodate the throughput, resolution, analyte composition, or analyte reactivity expected for downstream use of the substrate including genomics analysis, gene expression analysis and/or RNA sequencing, such that the area for each well opening can be at least 1x10-3 m2 or at most 1x103 m2 (interpreting the opening in the well as a waveguide optically coupled to the wells; and as each well occupying an area of about 1 m2 or less, claims 1 and 7) (col 2, lines 4-7; and col 13, lines 24-45). Barnard et al. teach real-time monitoring of DNA polymerase activity such as, for example, nucleotide incorporations can be detected through fluorescence energy transfer (FRET) interactions between a fluorophore-bearing polymerase and y-phosphate-labeled nucleotides, or with zeromode waveguides in the disclosures incorporated herein by reference including techniques for FRET-based sequencing are described in Levene et al.; Lundquist et al., and Korlach et al. (interpreted as comprising waveguides optically coupled to wells, claim 1) (paragraph [0097]); wherein a particularly simple implementation of zero-mode waveguides consists of small holes in a metal film deposited on a microscope coverslip, such that the metal film acts as cladding, and the contents of the hold compose the core of the waveguide as evidenced by Levene et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg.683, col 2, last partial paragraph); and wherein zeromode waveguides are photonic nanostructures that create highly confined optical observation volumes, such that ZMWs consist of holes in an opaque, metallic cladding film deposited on a transparent substrate as evidenced by Korlach et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg. 1, col 1, first full paragraph; and pg. 1, col 2; first full paragraph, lines 1-2). 
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of making a substrate comprising a planar surface interrupted by one or more concave features, and bordered by one or more interstitial regions as exemplified by Barnard et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of producing microstructures and/or microfeatures on the surface of the substrate including the fabrication of optical waveguides as disclosed by Agrawal et al. to include the gel material and/or specific patterns, volumes, and/or densities of individual features and/or wells as taught by Barnard et al. with a reasonable expectation of success in cost-effectively obtaining three-dimensional arrays having desired characteristics such as increased surface area, increased feature density, increased analyte density and/or patterning to reduce processing requirements for image registration and ease of signal extraction; in creating high surface area substrates with accessible microfeatures and/or textured surfaces, wherein each microstructure and/or microfeature on the patterned surface can be chemically different from at least one other microfeature; in improving the uniformity of the signal intensity as compared to non-textured surfaces; and/or in detecting an analyte in a biological sample by applying the biological sample to a microarray comprising at least one biomolecule.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Agrawal et al. and Barnard et al. do not teach “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells” or “wherein a first analyte of interest of a first well of the first set of wells is optically distinguishable when an optical detector is focused for a first focal plane for the first set of wells” and “wherein the second analyte of interest of a second well is not optically distinguishable when the optical detector is focused for the first focal plane for the first set of wells” (Applicant Remarks, pg. 6, second full paragraph); and (b) although the PTO must give claims their broadest reasonable interpretation, the interpretation must be consistent with the one that those skilled in the art would reach (Appeal Decision 6), such that the assertion that different topography structures including grating, trenches, and/or channels can be interpreted as “waveguides” is a clear error of fact and would not be understood as waveguides by those skilled in the art (Applicant Remarks, pg. 9, last partial paragraph; and pg. 10, first partial paragraph).
	Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the definition of “waveguide” as provided in the as-filed Specification; optical distinguishability; and the teachings of Bernard et al. including zero-mode waveguides. In addition to the teachings of Bernard et al., Agrawal et al. teach:
(i)	the surface composition of glass is altered by ion-exchange processes, wherein it is well known in the art that optical waveguides are routinely fabricated by ion-exchange (interpreted as waveguides; e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location);
(ii)	a high throughput microarray system that includes a substrate 701, and reaction wells 702 (interpreting wells as waveguides), separated by hydrophobic regions 702 (Fig. 7A); the well comprises microfeatures 7021 and 7023 (Fig. 7B), and microstructures (Fig. 7C) (interpreting wells, microfeatures and microstructures as waveguides), wherein Figure 7B indicates rods that are spaced apart and extend parallel to each other and to the bottom surface, wherein the shape of the microstructure includes any of a pillar, a micro-rod, a cone, a pyramid, a wall, a micro-pit (pit), a channel, a trench, a tube or the like, as well as any irregular shape (interpreting channels, tubes, trenches, walls, etc. as waveguides); and that the surfaces of the microstructures provide shallow pits because of surface roughness on the order to 10 nm to about 100 nm (interpreting surface roughness as gratings that encompass waveguides, e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location; selectively optically coupled to a set of wells; and positioned below the solid support); and
(iii)	that non-limiting examples of radiative modification process including plasma etching comprise gamma ray treatment, corona discharge, photo-activation using UV, laser, ion beam, electron beam or plasma treatment in gases including ions, electrons, radicals, photons and short wavelength UV (interpreting each radiative apparatus as encompassing waveguides, e.g., a structure or material that confines the propagation of electromagnetic radiation to a particular location).
	The combined references of Agrawal et al. and Bernard et al. teach all of the limitations of the claims and, thus, the claims remain rejected for the reasons of record.
	

New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7, 9, 11-13, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 09-08-2022.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites in part, “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells to selectively optically coupled to the first set of wells and to not selectively optically coupled to the second set of wells” in lines 8-10. Applicant points to paragraphs [0021]; [0094]-[0095]; and [0113]; and Figure 5 of the instant as-filed Specification for support of the amendments. Upon review of the instant as-filed Specification, support was not found for the waveguide as recited in instant claim 1.  The instant as-filed Specification, filed March 28, 2017 recites, “the use of a waveguide to selectively excite luminophores in one of the arrays of wells” (as-filed Specification, pg. 4, lines 1-3); “as illustrated in Fig. 5, the waveguide can contact the deeper wells of the first array but not the shallower wells of a second array” (pg. 6, lines 5-6); “the term "waveguide" is intended to mean a structure or material that confines the propagation of electromagnetic radiation to a particular location” (as-filed Specification, pg. 12, lines 25-26); and “such selective excitation can be achieved using waveguides that are selectively coupled to features at the first elevation z1 compared to features at the second elevation z2” (as-filed Specification, pg. 31, lines 1-3). Thus, the instant as-filed Specification does not teach “a waveguide positioned below the solid support and proximate to the first bottom of the first set of wells”. 
A claim by claim analysis and for dependent claim 1, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 1, 3, 7, 9, 11-13, 21 and 22 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(4)	Claims 1, 3, 7, 9, 11-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. (US Patent Application Publication No. 20140243224, published August 28, 2014, of record) in view of Finkelstein et al. (US Patent Application Publication No. 20150293021, published October 15, 2015; effective filing date August 20, 2012) as evidenced by Korlach et al. (Encyclopedia of Biophysics, 2013, 1-6); and Levene et al. (Science, 2003, 299, 682-686). This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 09-08-2022.
Regarding claims 1, 3, 7, 9 11-13, 21 and 22, Barnard et al. teach an array including a solid support having a surface, the surface having a plurality of wells in a planar surface, the wells containing a gel material, the wells being separated from each other be interstitial regions on the surface, the interstitial region segregating the gel material in each of the wells from the gel material in other wells of the plurality; and a library of target nucleic acids in the gel material, wherein the gel material in each of the wells comprises a single species of the target nucleic acids of the library, wherein the gel material is attached to or contains target analytes (interpreting the sides and bottoms of the wells within the solid substrate, and the gel material as waveguide optically coupled to wells; and as material capable of attaching to an analyte, claims 1 and 11) (Abstract; paragraphs [0007], lines 1-3; and [0009], lines 9-10). Barnard et al. teach that Figure 1 illustrates the DNA patterned substrate comprising wells containing gel to be located below the solid support and proximate the first bottom of the first set of wells (interpreting the sides and bottoms of the wells within the solid substrate, and the gel material as waveguide optically coupled to wells; and as material capable of attaching to an analyte, claims 1 and 11) (paragraph [0012], and Figure 1). Figure 1 is shown below:


    PNG
    media_image1.png
    501
    656
    media_image1.png
    Greyscale

Figure 1
Barnard et al. teach that the area occupied by each well opening on a surface can be selected based upon criteria as set forth for volume, wherein the concave features form wells, each well can have any volume that is capable of confining a liquid, and the minimum or maximum volume can be selected, for example, to accommodate the throughput, resolution, analyte composition, or analyte reactivity expected for downstream use of the substrate including genomics analysis, gene expression analysis and/or RNA sequencing, such that the area for each well opening can be at least 1x10-3 m2 or at most 1x103 m2 (interpreting depth of the wells, and the opening, as waveguides optically coupled to wells; and occupying an area of about 1m2 or less, claims 1 and 7) (paragraphs [0002], lines 1-3; [0055], lines 1-6; [0056], lines 1-6; and [0099], lines 1-6). Barnard et al. teach that the individual features of the resulting array can be distinguished with relative ease due to the discrete pattern created by the gel-containing wells, wherein the pattern can provide benefits of increasing the density of features and reducing processing requirements for image registration as compared to random arrays of nucleic acids (paragraph [0019], lines 24-29). Barnard et al. teach many different layouts of wells or other concave features include regular, repeating, and non-regular patterns (interpreted as interleaved; repeating pattern; and layouts including concave features as waveguides optically coupled to wells, claims 1, 3 and 12) (paragraph [0057], lines 1-3). Bernard et al. teach that the cross-sectional shape of a concave feature, can have walls that are curved, linear or a combination of the two, wherein the bottom of the concave feature can be narrower, wider, or roughly the same as the opening on the surface; and the bottom of the well will have a different area (typically smaller) than the area at the opening on the surface when the well has a conical cross section (interpreting the sides and bottom of conical wells as waveguides below the solid support and proximate to the bottom of the sets of wells, claim 1) (paragraph [0054]). Barnard et al. teach in Figure 3B, a lattice pattern of wells (corresponding to a lattice pattern, claim 13) (Figure 3B). Barnard et al. teach that the size or volume of the wells (or other concave features) can be adjusted to influence the purity of analytes captured (corresponding to encompassing a height difference of greater than 0.5 m; greater than 2 m; and greater than 0.8 m, claims 9 and 22) (paragraph [0085], lines 1-3). Barnard et al. teach that the average pitch can be at least 10 nm, 0.1 m, and 0.5 m, 1m, 5 m or more, wherein the average pitch for a particular pattern of wells can between one of the lower values and one of the upper values selected from the ranges (interpreted as a pitch of at most about 0.5m) (paragraph [0058], lines 6-12). Barnard et al. teach that the depth of each well can be at least 0.1m, 1.0 m, 10 m or more, or at most 1x103 m or less (interpreting the bottom and sides of wells as waveguides positioned below the solid support; and to refer to a height difference is greater than 0.5 m; greater than 2 m; and greater than 8m, claims1,  9 and 22) (paragraph [0056], lines 8-11). Barnard et al. teach in Figures 2B and 2C, polymer features with clean interstitial regions (interpreting polymer features as waveguides optically coupled to wells; and a base having a pitch less than 0.4m; and less than 0.35m, claims 1 and 21) (paragraph [0106], lines 12-15; and Figure 2B). See Fig. 2B, below:

    PNG
    media_image2.png
    699
    886
    media_image2.png
    Greyscale

Figure 2B
Barnard et al. teach in Figures 5A and 5B, HiSeq sequencing cycle of a 1.5m pitch nanowell substrate having patterned clusters, and in Figure 6A, merge of patterned clusters in a HiSeq sequencing run with a 750nm pitch nanowell substrate (paragraph [0016]-[0017]). Barnard et al. teach real-time monitoring of DNA polymerase activity such as, for example, nucleotide incorporations can be detected through fluorescence energy transfer (FRET) interactions between a fluorophore-bearing polymerase and y-phosphate-labeled nucleotides, or with zeromode waveguides in the disclosures incorporated herein by reference including techniques for FRET-based sequencing are described in Levene et al.; Lundquist et al., and Korlach et al. (interpreted as comprising waveguides optically coupled to wells, claim 1) (paragraph [0097]); wherein a particularly simple implementation of zero-mode waveguides consists of small holes in a metal film deposited on a microscope coverslip, such that the metal film acts as cladding, and the contents of the hold compose the core of the waveguide as evidenced by Levene et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg.683, col 2, last partial paragraph); and wherein zeromode waveguides are photonic nanostructures that create highly confined optical observation volumes, such that ZMWs consist of holes in an opaque, metallic cladding film deposited on a transparent substrate as evidenced by Korlach et al. (interpreted as below the solid support proximate to the first bottom of a first set of wells) (pg. 1, col 1, first full paragraph; and pg. 1, col 2; first full paragraph, lines 1-2). Bernard et al. teach that the material of a substrate/wafer can be silicon, glass, plastic, COC or any of a variety of material that can be structured, wherein the substrate can be coated with a gel, polymer, organic polymer, liquid, metal, a second surface, plastic, silica or gas (interpreted as waveguides position below the solid support, and proximate to the first bottom of the first set of wells, claim 1) (paragraphs [0031]; and [0109], lines 1-6).
	Bernard et al. does not specifically exemplify a waveguide positioned beneath the solid support (instant claim 1, in part).
	Regarding claim 1 (in part), Finkelstein et al. teach an integrated detection, flow cell and photonics (DRP) device is provided that comprises a substrate having an array of pixel elements that sense photons during active periods, wherein the substrate and pixel elements form an IC photon detection layer, such that at least one wave guide is formed on the IC photon detection layer as a photonic layer, wherein the wave guides align to extend along the fluid flow path; and the flow cell channel is configured to receive samples at sample sites that align with the array of pixel elements (interpreted as a wave guide positioned below the solid support, and proximate the bottom of the first set of wells, claim 1) (Abstract). Finkelstein et al. teach that the substrate constitutes a complementary metal oxide semiconductor (CMOS) substrate, further comprising a functionalization layer provided on the photonics layer (paragraph [0014]). Finkelstein et al. teach that the integrated detection, flow cell and photonics (DFP) device comprises a flow cell layer having flow cell channels that define a fluid flow path, the flow cell channels configured to hold samples in a sample pattern; a photonics layer, below the flow cell layer, configured to convey light along waveguides arranged proximate to the sample pattern; a detection layer, below the photonics layer, configured to detect photons emitted from the samples, the flow cell layer, photonics layer and detection layer being formed integral with one another; the detection layer including a substrate that includes an array of pixel elements, each of the pixel elements including an active area and an integrated circuit (IC) region within a boundary of the pixel element, the active area containing a photon time of arrival (TOA) detector element that senses photons during the active sensing periods (interpreted as a wave guide positioned below the solid support, and proximate to the first bottom of the first set of wells, claim 1) (paragraph [0018]). Finkelstein et al. teach that during a detection session, optical signals emitted by the samples can be sensed by the IC photon detection layer 155, such that various types of detection may be used with embodiments described herein such as, for example, embodiments can be configured to perform evanescent excitation via a waveguide, wherein waveguides are used for exciting the samples and, optionally, detection sessions can include detecting light emissions that are generated, without illumination, and based entirely on emission properties of a label within the sample (e.g., a radioactive or chemiluminescent component in the sample) (interpreted as waveguides, claim 1) (paragraph [0050]). Finkelstein et al. teach that planar light structures such as gratings, beam splitters, and channel waveguides are formed directly on an upper surface of the passivation layer 146, thereby directly forming the photonic layer 147 on the passivation layer 146 (e.g., a glass layer); and (paragraph [0055], lines 1-6). Finkelstein et al. teach that waveguides 118 have upper surfaces that are covered with a functionalization layer 144 which includes samples 167 bound thereto such as, for example, the functionalization layer 144 may represent a silicon nitride layer or other type of layer that binds to samples and does not cause propagation loss in the waveguide 118, wherein the functionalization layer 144 extends along the floor or bottom in the flowcell channels 122, such that the functionalization layer 144 is configured to receive and retain samples throughout a sequencing cycle as various reagents are processed through the fluid flow path 128, and the photonics layer 147 also includes optical isolation or decoupling borders 114 (e.g. made of silicon dioxide, SiO2) formed over the functionalization layer 144 at the outer walls 134 (interpreted as a wave guide positioned below the solid support, and proximate to the first bottom of the first set of wells, claim 1) (paragraph [0055], lines 10-23). Finkelstein et al. teach that the waveguide excitation scheme can be useful for real-time single molecule imagining because the volume under waveguide illumination can be confined within hundreds of nanometers from the waveguide core, thus reducing unwanted detection of free-floating nucleotides; more specifically, a channel waveguide excitation scheme generated a lower overall number of unwanted non-correlated photons for a given array if the waveguide channels are aligned to the location of the biomolecules because the regions between such lanes of molecules are not illuminated (paragraph [0062]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of providing an integrated detection, flow cell and photonics (DFP) device comprising at least one wave guide as exemplified by Finkelstein et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the gel patterned surface in the array of wells in a solid support including flow cells separated by interstitial regions as disclosed by Barnard et al. to include flow cell channels configured to receive samples at sample sites that align with an array of pixel elements including a CMOS substrate comprising a functionalization layer provided on the photonics layer, wherein the photonics layer is below the flow cell layer, and is configured to convey light along the waveguides arranged proximate to the sample pattern as disclosed by Finkelstein et al., with a reasonable expectation of success in detecting target analytes; in the real-time monitoring of DNA polymerase activity; and/or in detecting photons during active sensing periods, while reducing unwanted detection of free floating nucleotides (non-correlated photons) for a given array. It would have been prima facie obvious to combine the teachings of Barnard et al. and Finkelstein et al. because Bernard et al. teach that some embodiments involve the real-time monitoring of DNA polymerase activity such as nucleotide incorporation detection through zeromode waveguides, and Finkelstein et al. teach a DFP device with a photonics layer below the flow cell layer configured to convey light along waveguides, wherein the waveguide excitation scheme can be useful for real-time single molecule imagining because the volume under waveguide illumination can be confined within hundreds of nanometers from the waveguide core, thus reducing unwanted detection of free-floating nucleotides because channel waveguide excitation scheme because waveguide channels that are aligned to the location of the biomolecules and, thus, the regions between such lanes of molecules are not illuminated
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1, 3, 7, 9, 11-13, 21 and 22 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639